DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 140-148 are pending and examined in the instant Office action.

Information Disclosure Statements
The IDSs that have been filed have been considered.

Claim Rejections - 35 USC § 112(a) - Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claims recite a method of treating a malignancy that has MGMT driven drug resistance.  However, the only malignancies that the specification discloses are glioblastoma multiforme and medulloblastoma.  While the prior art of Levin et al. [J. Neurosurg, volume 61, 1984, pages 1063-1068; on IDS] teaches the analogous malignancies of ependymoma and malignant astrocytoma, since the specification does not disclose a representative number of malignancies having MGMT driven drug resistance, the disclosure does not have possession of all of the malignancies having MGMT driven drug resistance.  This lack of possession results in a lack of WRITTEN DESCRIPTION.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



35 U.S.C. 103 Rejection #1:
Claims 140, 144-145, and 147 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Espana et al. [Cancer Treatment Reports, volume 62, 1978, pages 1199-1200; on IDS].
Claim 140 is drawn to a method of treating a malignancy that has an MGMT driven drug resistance.  The method comprises administering a therapeutically effective quantity of a substituted hexitol derivative from the group consisting of dianhydrogalactitol, diacetyldianhydrogalactitol, and dibromodulcitol to a patient suffering from a malignancy that has MGMT driven drug resistance.
Claim 144 is further limiting wherein the substituted hexitol derivative is dianhydrogalactitol.  Claim 145 quantifies the therapeutically effective quantity.
Claim 147 further limits the treatment to be intravenous or oral.
The title and abstract of Espana et al. teach the intravenous administering of dianhydrogalactitol during chemotherapy to patients with malignant glioma.  The last 
The malignant glioma of Espana et al. is not stated to possess MGMT driven drug resistance.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to apply the same therapy to a patient with MGMT driven drug resistant malignant glioma because the mechanism of a substituted hexitol acting on a tumor is independent of any gene related therapy that would be affected by MGMT driven drug resistance.

35 U.S.C. 103 Rejection #2:
Claims 140 and 147 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin et al. [J. Neurosurg, volume 61, 1984, pages 1063-1068; on IDS].
The title and abstract of Levin et al. teach the oral administering of dibromodulcitol during chemotherapy to patients with medulloblastoma, ependymoma and malignant astocytoma.  
The malignancies of Levin et al. are not stated to possess MGMT driven drug resistance.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to apply the same therapy to a patient with MGMT driven drug resistant medulloblastoma, ependymoma or malignant astocytoma because the 

Double Patenting - Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 143 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,201,521 B2. This is a statutory double patenting rejection.

Double Patenting - Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 141 and 144-148 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,201,521 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are analogously drawn to treating a patient with glioblastoma multiforme (with drug resistance) with a substituted hexitol.  Even though the instant application is a divisional of ‘521, the subject matter of the instant application is not patentably distinct from the parent application.

Related Prior Art
	The document of Hegi et al. [Journal of Clinical Oncology, volume 26, 2008, pages 4189-4199; on IDS] teaches correlation of MGMT promoter methylation with clinical outcomes in glioblastoma and clinical strategies to modulate MGMT activity.  While Hegi et al. discusses treating glioblastoma with MGMT driven drug resistance, Hegi et al. does not use the strategy of substituted hexitols.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
	Claims 141 and 143 are free of the prior art because the prior art does not teach treating glioblastoma multiforme resistant to temozolomide with substituted hexitols.
	Claims 146 and 148 are free of the prior art because the prior art does not teach relating treating malignancies with MGMT driven drug resistant to CSF.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.

	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	16 May 2021